Bigelow, C. J.
The construction and legal effect of the contract declared on must be determined by the laws of Massachusetts. The defendant put his name on the back of the note in another state, while it was in the hands of the original maker, and before it was delivered to the payee. It was subsequently passed to the latter in this state, for a valuable consideration, and then for the first time became a valid promise to pay money. Until such delivery, it was not a binding and operative contract, upon which the defendant could have been held as a party to the note. It was, therefore, the delivery to the plaintiff" which completed and consummated the contract. When he lent his money upon it in this commonwealth, he entered into a contract with the parties to the note, of which it was the written evidence. It follows that the lex loci contractus regulates and *142governs its interpretation. By the law of this state, the defendant was a joint promisor, and the promise is binding on him, without deinand or notice. Chaffee v. Jones, 19 Pick. 260. Austin v. Boyd, 24 Pick. 64. Riley v. Gerrish, 9 Cush. 104.
The note is not barred by the statute of limitations. The defendant, having once been a resident of this commonwealth, was liable to an action in the courts of this state. Rev. Sts. c. 90, § 44. Gen. Sts. c. 126, § 1. Wright v. Oakley, 5 Met. 400. Having been out of the Commonwealth ever since the cause of action accrued, he is within the exception to the statute of limitations relating to simple contracts, which provides that in such case the time of his absence shall not be taken as any part of the time limited for the commencement of the action. Rev. Sts. c. 120, § 9. Gen. Sts. c. 155, § 9. Seymour v. Deming, 9 Cush. 527. Little v. Blunt, 16 Pick. 359. Putnam v. Dike, 13 Gray, 535.
No exceptions having been taken to the ruling of the court respecting the sufficiency of the service, and it appearing that the defendant has appeared in the action and pleaded and had a trial on the merits, he cannot now set up the objection of a want of jurisdiction in the court by reason of an imperfect service of the writ. Exceptions overruled.